--------------------------------------------------------------------------------


Exhibit 10.2


Name of Grantee:
     
Number of Shares:
 



RESTRICTED STOCK AGREEMENT


RESTRICTED STOCK AGREEMENT dated as of [        ] (the “Grant Date”), by and
between Cabela’s Incorporated, a Delaware corporation (the "Company"), and the
undersigned employee of the Company or one of its Subsidiaries (the "Grantee").


WITNESSETH:


WHEREAS, to motivate key employees, consultants and non-employee directors of
the Company and the Subsidiaries by providing them an ownership interest in the
Company, the Board of Directors of the Company (the "Board") has established and
the stockholders of the Company have approved, the Cabela’s Incorporated 2004
Stock Plan, as the same may be amended from time to time (the "Plan"); and


WHEREAS, pursuant to the Plan, the Compensation Committee of the Board (the
“Committee”) has authorized the grant to the Grantee of Restricted Stock (as
defined below) in accordance with the terms and conditions of this Agreement;
and


WHEREAS, the Grantee and the Company desire to enter into an agreement to
evidence and confirm the grant of such Restricted Stock on the terms and
conditions set forth herein.


NOW, THEREFORE, to evidence the Restricted Stock so granted, and to set forth
the terms and conditions governing such Restricted Stock, the Company and the
Grantee hereby agree as follows:


1.           Grant of Restricted.  The Company hereby evidences and confirms its
grant to the Grantee, effective as of the Grant Date, of [        ] shares of
Common Stock (each, a “Share” and, collectively, the “Shares”).  All Shares
received by the Grantee under this Agreement are subject to the restrictions
contained herein and are referred to herein as “Restricted Stock.”  This
Agreement is subordinate to, and the terms and conditions of the Restricted
Stock granted hereunder are subject to, the terms and conditions of the Plan,
which are incorporated by reference herein.  If there is any inconsistency
between the terms hereof and the terms of the Plan, the terms of the Plan shall
govern.  Any capitalized terms used herein without definition shall have the
meanings set forth in the Plan.


2.           Vesting of Restricted Stock.    


a.           Restriction Period.  Except as provided in Section 2(b)(i) or
Section 6 hereof, the Restricted Stock granted hereby may not be sold, assigned,
transferred, pledged, hypothecated or otherwise directly or indirectly
encumbered or disposed of until the end of the Restriction Period (as stated
below) or at such earlier date as such restrictions shall otherwise lapse under
the terms of this Agreement or the Plan.  The Restriction Period shall expire as
follows: [        ]

 
 

--------------------------------------------------------------------------------

 

b.            Termination of Employment.  Notwithstanding anything contained in
this Agreement to the contrary, (i) subject to the provisions of Article 8 of
the Plan, if the Grantee's employment is terminated due to his death or
Disability during the Restriction Period, the Restriction Period shall terminate
with respect to a pro rata portion of the Shares underlying the Restricted Stock
then held by the Grantee based on the number of months the Grantee was employed
during the applicable Restriction Period (determined using the expiration date
of the Restriction Period for all of the Restricted Stock), and the remaining
Restricted Stock for which the Restriction Period has not then expired shall be
forfeited and canceled as of the date of such termination, and (ii) if the
Grantee's employment is terminated for any other reason during the Restriction
Period, any Restricted Stock held by the Grantee for which the Restriction
Period has not then expired shall be forfeited and canceled as of the date of
such termination.  Nothing in this Agreement shall be deemed to confer on the
Grantee any right to continue in the employ of the Company or any Subsidiary, or
to interfere with or limit in any way the right of the Company or Subsidiary to
terminate such employment at any time.


c.           Committee Discretion.  Notwithstanding anything contained in this
Agreement to the contrary, the Committee, in its sole discretion, may accelerate
the expiration date of the Restriction Period with respect to any Restricted
Stock under this Agreement at such times and upon such terms and conditions as
the Committee shall determine.


3.           Delivery of Restricted Stock.    


a.           Stock Certificates.  On or as soon as practicable after the Grant
Date, the Company shall issue one or more stock certificates evidencing the
grant of Restricted Stock to the Grantee, which shall be held by the Company
until the expiration of the Restriction Period, at which time the Shares shall
be delivered to the Grantee.


b.           Stock Powers.  The Grantee shall deposit with the Secretary of the
Company stock powers or other instruments of transfer or assignment, duly
endorsed in blank with signature guaranteed, corresponding to each certificate
for all Shares until the expiration of the Restriction Period, at which time the
stock powers shall be returned to the Grantee.


4.           Grantee's Representations, Warranties and Covenants.


a.            Investment Intent.  The Grantee represents and warrants that the
Restricted Stock has been, and any Shares will be, acquired by the Grantee
solely for the Grantee's own account for investment and not with a view to or
for sale in connection with any distribution thereof.  The Grantee further
understands, acknowledges and agrees that the Restricted Stock, and any Shares,
may not be transferred, sold, pledged, hypothecated or otherwise disposed of
except to the extent expressly permitted hereby and at all times in compliance
with the U.S. Securities Act of 1933, as amended, and the rules and regulations
of the Securities Exchange Commission thereunder, and in compliance with
applicable state securities or "blue sky" laws.



 
 

--------------------------------------------------------------------------------

 

b.           Proprietary Matters Agreement.  The Grantee acknowledges that, as a
condition to granting the Restricted Stock covered hereby, the Company has
required the Grantee to enter into a Proprietary Matters Agreement with the
Company pursuant to Section 3.2 of the Plan.  If the Grantee has executed a
Proprietary Matters Agreement in connection with the prior grant of Options, the
Grantee hereby affirms such agreement; provided, if the Company requires the
Grantee to execute a new Proprietary Matters Agreement or substantially similar
agreement (the “New Agreement”), the Grantee acknowledges that the New Agreement
supersedes and replaces any such previously executed agreement.


5.           Grantee's Rights with Respect to Restricted Stock.    


a.           Restrictions on Transferability.  Except as provided in the Plan,
during the Restriction Period, the Restricted Stock granted hereby is not
assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, without
limitation, by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Grantee upon the Grantee's
death; provided that the deceased Grantee's beneficiary or representative of the
Grantee's estate shall acknowledge and agree in writing, in a form reasonably
acceptable to the Company, to be bound by the provisions of this Agreement and
the Plan as if such beneficiary or the estate were the Grantee.


b.           Rights as Stockholder.  Except as otherwise provided in this
Agreement or the Plan, Grantee shall have, with respect to all Restricted Stock,
the right to vote such Restricted Stock and the right to receive cash and other
dividends, if any, as may be declared on the Restricted Stock from time to time,
but shall otherwise enjoy none of the rights of a stockholder unless and until
the expiration of the Restriction Period with respect to such Restricted
Stock.  Any securities issued to or received by the Grantee with respect to
Restricted Stock as a result of a stock split, a dividend payable in capital
stock or other securities, a combination of shares or any other change or
exchange of the Restricted Stock for other securities, by reclassification,
reorganization, distribution, liquidation, merger, consolidation or otherwise,
shall have the same status and bear the same legend as the Restricted Stock and
shall be held by the Company if the Restricted Stock is being so held, unless
otherwise determined by the Committee.


c.           Legend.  Until the expiration of the Restriction Period, each
certificate evidencing shares of Common Stock subject to the Grantee's
Restricted Stock shall be registered in the Grantee's name and shall bear the
following legend:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE CABELA’S INCORPORATED 2004
STOCK PLAN AND THE RELATED AWARD AGREEMENT AND NEITHER THIS CERTIFICATE NOR THE
SHARES REPRESENTED BY IT ARE ASSIGNABLE OR OTHERWISE TRANSFERABLE EXCEPT IN
ACCORDANCE WITH SUCH PLAN AND AWARD AGREEMENT, COPIES OF WHICH ARE ON FILE WITH
THE SECRETARY OF THE COMPANY.

 
 

--------------------------------------------------------------------------------

 

6.           Change in Control.


a.           Subject to Section 6(b), in the event of a Change in Control, the
Restriction Period applicable to all of the Grantee's shares of Restricted Stock
outstanding shall lapse immediately prior to the consummation of the transaction
constituting the Change in Control.


b.           Notwithstanding Section 6(a) hereof, the Restriction Period
applicable to all of the Grantee’s shares of Restricted Stock shall not lapse if
the Committee (as constituted immediately prior to the Change in Control)
reasonably determines, in good faith, prior to the Change in Control that such
outstanding Restricted Stock shall be honored or assumed, or new rights
substituted therefor (such honored, assumed or substituted Restricted Stock
being hereinafter referred to as an "Alternative Award") by the New Employer,
provided that any Alternative Award must:


i.           be based on shares of voting capital stock that are traded on an
established U.S. securities market;


ii.           provide the Grantee with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Restricted Stock, including, but not limited to, an identical or better
Restriction Period;


iii.           have substantially equivalent economic value to the Restricted
Stock (determined at the time of the Change in Control); and


iv.           have terms and conditions which provide that in the event that the
Grantee suffers an involuntary termination within two years following a Change
in Control any conditions on the Grantee's rights under, or any Restriction
Period applicable to, all such Restricted Stock held by the Grantee shall be
waived or shall lapse, as the case may be.


7.           Miscellaneous.


a.           Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or sent by certified or
express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company or the Grantee, as the
case may be, at the following addresses or to such other address as the Company
or the Grantee, as the case may be, shall specify by notice to the others:


 
i.
if to the Company, to:
 
Cabela's Incorporated
One Cabela Drive
Sidney, NE  69160
Attention:  Legal Department




 
 

--------------------------------------------------------------------------------

 

ii.           if to the Grantee, to the Grantee at the address then appearing in
the personnel records of the Company for the Grantee.  All such notices and
communications shall be deemed to have been received on the date of delivery if
delivered personally or on the third business day after the mailing thereof,
provided that the party giving such notice or communication shall have attempted
to telephone the party or parties to which notice is being given during regular
business hours on or before the day such notice or communication is being sent,
to advise such party or parties that such notice is being sent.


b.           Binding Effect; Benefits.  This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns.  Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.


c.           Waiver; Amendment.


i.           Waiver.  Any party hereto or beneficiary hereof may by written
notice to the other parties (A) extend the time for the performance of any of
the obligations or other actions of the other parties under this Agreement, (B)
waive compliance with any of the conditions or covenants of the other parties
contained in this Agreement and (C) waive or modify performance of any of the
obligations of the other parties under this Agreement.  Except as provided in
the preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party's or beneficiary's rights or privileges hereunder
or shall be deemed a waiver of such party's or beneficiary's rights to exercise
the same at any subsequent time or times hereunder.


ii.           Amendment.  This Agreement may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Grantee
and the Company.


d.           Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Grantee without the prior written consent of
the other party; provided that the Company may assign all or any portion of its
rights hereunder to one or more persons or other entities designated by it in
connection with a Change in Control of the Company.



 
 

--------------------------------------------------------------------------------

 

e.           Tax Withholding.  The Company may require the recipient of the
Shares to remit to the Company an amount in cash sufficient to satisfy the
statutory minimum U.S. federal, state and local tax withholding requirements as
a condition to the issuance of such Shares.  The Committee may, in its
discretion, require or permit the Grantee to elect, subject to such conditions
as the Committee shall impose, to meet such obligations by having the Company
withhold the least number of Shares having a Fair Market Value sufficient to
satisfy all or part of the Grantee's estimated total statutory minimum U.S.
federal, state and local tax obligation with respect to the issuance of or lapse
of restrictions on the Shares.


f.           Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEBRASKA, EXCEPT TO THE EXTENT THAT
THE CORPORATE LAW OF THE STATE OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.


g.           Consent to Electronic Delivery.  By executing this Agreement,
Grantee hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Grantee pursuant to
applicable securities laws) regarding the Company and the Subsidiaries, the Plan
and the Restricted Stock via the Company’s web site or other electronic
delivery.


h.           Severability; Blue Pencil.  In the event that any one or more of
the provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.  Grantee
and the Company agree that the covenants contained in this Agreement are
reasonable covenants under the circumstances, and further agree that if, in the
opinion of any court of competent jurisdiction such covenants are not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.


i.           Section and Other Headings, etc.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


j.           No Guarantee of Employment.  Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the Grantee's employment at any time, nor to confer upon the Grantee
any right to continue in the employ of the Company or any Subsidiary.


k.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


l.           Delegation.  All of the powers, duties and responsibilities of the
Committee specified in this Agreement may, to the full extent permitted by
applicable law, be exercised and performed by the Board or any duly constituted
committee thereof to the extent authorized by the Board or the Committee to
exercise and perform such powers, duties and responsibilities.


m.           Gender and Number.  Except when otherwise indicated by the context,
words in the masculine gender used herein shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date.



 
CABELA'S INCORPORATED
             
By:
   
Its:
                         
, Executive

 
7

Back to Form 8-K [form8k.htm]